Grant, J.
(after stating the facts). The defense is that the school district had taken no affirmative action *243authorizing the contract in question, and this is conceded. "We think that a formal authorization, under the undisputed facts, was not essential. The contract was made by the officers of the district. The furniture was delivered, accepted, and used. We think that it is conclusively established that the contract was adopted and ratified by the district. At the annual meeting following, this contract was brought before the voters of the district, and no objection was made to it. At the same meeting a committee of five was appointed to investigate the expenditure of moneys appropriated and expended, and report at some future time. It does not appear that any report was made. Payments were made, anti finally a settlement was made, for which the warrant in' suit was given. The entire principal was paid, and the payments reported to the district, approved, and adopted. If the principal was due, the interest was also due. The defendant cannot recognize the contract to be valid as to "the principal, and invalid as to the interest. We think the court was correct in directing a verdict. Jones v. School District, 110 Mich. 363 (68 N. W. 222).
Judgment affirmed.
The other Justices concurred.